

113 S1893 RS: Transportation Security Acquisition Reform Act
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 599113th CONGRESS2d SessionS. 1893[Report No. 113–274]IN THE SENATE OF THE UNITED STATESDecember 20, 2013Ms. Ayotte (for herself, Mr. Blunt, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 17, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Transportation Security Administration to implement best practices and improve
			 transparency with regard to technology acquisition programs, and for other
			 purposes.1.Short titleThis Act may be cited as the
		  Transportation Security Acquisition Reform Act.2.FindingsCongress finds the following:(1)The Transportation Security Administration (referred to in this Act as TSA) does not consistently implement Department of Homeland Security policies and Government best
			 practices for acquisition and procurement.(2)TSA has not developed a multiyear technology investment plan. As a result, TSA has underutilized
			 innovation opportunities within the private sector, including from small
			 businesses.(3)Due in part to the deficiencies referred to in paragraphs (1) and (2), TSA has faced challenges in
			 meeting key performance requirements for several major acquisitions and
			 procurements, resulting in reduced security effectiveness and wasted
			 expenditures.3.Transportation Security Administration acquisition reform(a)In generalTitle XVI of the Homeland Security Act of 2002 (116 Stat. 2312 et seq.) is amended to read as
			 follows:XVITransportation securityAGeneral provisions1601.DefinitionsIn this title:(1)AdministrationThe term Administration means the Transportation Security Administration.(2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.(3)PlanThe term Plan means the multiyear technology investment plan developed by the Administrator under section 1611.(4)Security-related technologyThe term security-related technology means any technology that assists the Administration in the prevention of, or defense against,
			 threats to United States transportation systems, including threats to
			 people, property, and information.BTransportation security administration acquisition improvements1611.Multiyear technology investment plan(a)In generalThe Administrator—(1)not later than 180 days after the date of the enactment of this subtitle, shall develop and submit
			 to Congress a strategic multiyear technology investment plan, which may
			 include a classified addendum to report sensitive transportation security
			 risks, technology vulnerabilities, or other sensitive security
			 information; and(2)to the extent possible, shall publish the Plan in an unclassified format within the public domain.(b)ConsultationThe Administrator shall develop the Plan in consultation with—(1)the Under Secretary for Management;(2)the Chief Information Officer; and(3)the Under Secretary for Science and Technology.(c)ApprovalThe Administrator may not publish the Plan under subsection (a)(2) until it has been approved by
			 the Secretary.(d)Contents of PlanThe Plan shall include—(1)an analysis of transportation security risks and the associated technology gaps, including
			 consideration of the most recent Quadrennial Homeland Security Review
			 under section 707;(2)a set of transportation security-related technology acquisition needs that—(A)is prioritized based on risk and gaps identified under paragraph (1); and(B)includes planned technology programs and projects with defined objectives, goals, and measures;(3)an analysis of current trends in domestic and international passenger travel;(4)an identification of currently deployed security-related technologies that are at or near the end
			 of their lifecycle;(5)an identification of test, evaluation, modeling, and simulation capabilities that will be required
			 to support the acquisition of the security-related technologies to meet
			 those needs;(6)an identification of opportunities for public-private partnerships, small and disadvantaged company
			 participation, intragovernment collaboration, university centers of
			 excellence, and national laboratory technology transfer;(7)an identification of the Administration’s acquisition workforce needs that will be required for the
			 management of planned security-related technology acquisitions, including
			 consideration of leveraging acquisition expertise of other Federal
			 agencies;(8)an identification of the security resources, including information security resources, that will be
			 required to protect security-related technology from physical or cyber
			 theft, diversion, sabotage, or attack; and(9)an identification of initiatives to streamline the Administration’s acquisition process and provide
			 greater predictability and clarity to small, medium, and large businesses,
			 including the timeline for testing and evaluation.(e)Leveraging the private sectorTo the extent possible, and in a manner that is consistent with fair and equitable practices, the
			 Plan shall—(1)leverage emerging technology trends and research and development investment trends within the
			 public and private sectors;(2)incorporate feedback and input received from the private sector through requests for information,
			 industry days, and other innovative means consistent with the Federal
			 Acquisition Regulation; and(3)leverage market research conducted by the Under Secretary for Science and Technology to identify
			 technologies that exist or are in development that, with or without
			 adaptation, could be utilized to meet mission needs.(f)DisclosureThe Administrator shall include with the Plan a list of any nongovernment persons that contributed
			 to the writing of the Plan.(g)Update and reportOnce every 2 years after the initial strategic Plan is submitted to Congress, the Administrator
			 shall submit to Congress—(1)an update of the Plan; and(2)a report on the extent to which each security-related technology acquired by the Administration
			 since the last issuance or update of the Plan is consistent with the
			 planned technology programs and projects identified under subsection
			 (d)(2) for that technology.1612.Acquisition justification and reports(a)Acquisition justificationBefore the Administration implements any security-related technology acquisition, the
			 Administrator, in accordance with the Department’s policies and
			 directives, shall determine whether the acquisition is justified by
			 conducting a comprehensive analysis that includes—(1)an identification of the type and level of risk to transportation security that would be addressed
			 by such technology acquisition;(2)an assessment of how the proposed acquisition aligns to the multiyear technology investment plan
			 developed under section 1611;(3)a comparison of the total expected lifecycle cost against the total expected quantitative and
			 qualitative benefits to transportation security;(4)an analysis of alternative security solutions to determine if the proposed technology acquisition
			 is the most effective and cost-efficient solution based on cost-benefit
			 considerations;(5)an evaluation of the privacy and civil liberties implications of the proposed acquisition that
			 includes, to the extent practicable, consultation with organizations that
			 advocate for the protection of privacy and civil liberties, and a
			 determination that the proposed acquisition is consistent with fair
			 information practice principles issued by the Privacy Officer of the
			 Department; and(6)confirmation that there are no significant risks to human health and safety posed by the proposed
			 acquisition.(b)Reports and certification to Congress(1)In generalNot later than the end of the 30-day period preceding the award by the Administration of a contract
			 for any security-related technology acquisition exceeding $30,000,000, the
			 Administrator shall submit, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives—(A)the results of the comprehensive acquisition analysis required under this section; and(B)a certification by the Administrator that the security benefits justify the contract cost.(2)Extension due to imminent terrorist threatIf there is a known or suspected imminent threat to transportation security, the Administrator—(A)may reduce the 30-day period under paragraph (1) to 5 days in order to rapidly respond; and(B)shall provide immediate notice of such imminent threat to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives.1613.Acquisition baseline establishment and reports(a)Baseline requirements(1)In generalBefore the Administration implements any security-related technology acquisition, the appropriate
			 acquisition official of the Department shall establish and document a set
			 of formal baseline requirements.(2)ContentsThe baseline requirements under paragraph (1) shall—(A)include the estimated costs (including lifecycle costs), schedule, and performance milestones for
			 the planned duration of the acquisition; and(B)identify the acquisition risks and a plan for mitigating these risks.(3)FeasibilityIn establishing the performance milestones under paragraph (2)(A), the appropriate acquisition
			 official of the Department, to the extent possible and in consultation
			 with the Under Secretary for Science and Technology, shall ensure that
			 achieving these milestones is technologically feasible.(4)Test and evaluation planThe Administrator, in consultation with the Under Secretary for Science and Technology, shall
			 develop a test and evaluation plan that describes—(A)the activities that will be required to assess acquired technologies against the performance
			 milestones established under paragraph (2)(A);(B)the necessary and cost-effective combination of laboratory testing, field testing, modeling,
			 simulation, and supporting analysis to ensure that such technologies meet
			 the Administration’s mission needs; and(C)an efficient schedule to ensure that test and evaluation activities are completed without undue
			 delay.(5)Verification and validationThe appropriate acquisition official of the Department—(A)subject to subparagraph (B), shall utilize independent reviewers to verify and validate the
			 performance milestones and cost estimates developed under paragraph (2)
			 for a security-related technology that pursuant to section 1611(d)(2) has
			 been identified as a high priority need in the most recent multiyear
			 technology investment plan; and(B)shall ensure that the utilization of independent reviewers does not unduly delay the schedule of
			 any acquisition.(6)Streamlining access for interested vendorsThe Administrator shall establish a streamlined process for an interested vendor of a
			 security-related technology to request and receive appropriate access to
			 the baseline requirements and test and evaluation plans that are necessary
			 for the vendor to participate in the acquisitions process for such
			 technology.(b)Review of baseline requirements and deviation; report to congress(1)Review(A)In generalThe appropriate acquisition official of the Department shall review and assess each implemented
			 acquisition to determine if the acquisition is meeting the baseline
			 requirements established under subsection (a).(B)Test and evaluation assessmentThe review shall include an assessment of whether—(i)the planned testing and evaluation activities have been completed; and(ii)the results of such testing and evaluation demonstrate that the performance milestones are
			 technologically feasible.(2)ReportNot later than 30 days after making a finding described in clause (i), (ii), or (iii) of
			 subparagraph (A), the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that includes—(A)the results of any assessment that finds that—(i)the actual or planned costs exceed the baseline costs by more than 10 percent;(ii)the actual or planned schedule for delivery has been delayed by more than 180 days; or(iii)there is a failure to meet any performance milestone that directly impacts security effectiveness;(B)the cause for such excessive costs, delay, or failure; and(C)a plan for corrective action.1614.Inventory utilization(a)In generalBefore the procurement of additional quantities of equipment to fulfill a mission need, the
			 Administrator, to the extent practicable, shall utilize any existing units
			 in the Administration’s inventory to meet that need.(b)Tracking of inventory(1)In generalThe Administrator shall establish a process for tracking—(A)the location of security-related equipment in such inventory;(B)the utilization status of security-related technology in such inventory; and(C)the quantity of security-related equipment in such inventory.(2)Internal controlsThe Administrator shall implement internal controls to ensure accurate data on security-related
			 technology utilization.(c)Logistics management(1)In generalThe Administrator shall establish logistics principles for managing inventory in an effective and
			 efficient manner.(2)Limitation on just-in-time logisticsThe Administrator may not use just-in-time logistics if doing so would—(A)inhibit necessary planning for large-scale delivery of equipment to airports or other facilities;
			 or(B)unduly diminish surge capacity for response to a terrorist threat.1615.Small business contracting goalsNot later than 90 days after the date of enactment of this subtitle, and annually thereafter, the
			 Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that includes—(1)a restatement of the Administration’s published goals for contracting with small businesses,
			 including small and disadvantaged businesses;(2)the Administration’s performance record with respect to meeting the goals referred to in paragraph
			 (1) during the preceding fiscal year;(3)if the goals referred to in paragraph (1) were not met or the Administration's performance was
			 below the published goals of the Department—(A)an itemized list of challenges, including deviations from the Administration’s subcontracting
			 plans, that contributed to the level of performance during the preceding
			 fiscal year; and(B)the extent to which contract bundling was a contributing factor to such level of performance;(4)an action plan, with benchmarks, for addressing each of the challenges identified in paragraph
			 (3)(A), which—(A)was prepared after consultation with the Secretary of Defense and the heads of Federal departments
			 and agencies that achieved their published goals for prime contracting
			 with small and minority owned businesses, including small and
			 disadvantaged businesses, in prior fiscal years; and(B)identifies policies and procedures that could be incorporated by the Administration in furtherance
			 of achieving the Administration’s published goal for such contracting; and(5)a status report on the implementation of the action plan that was developed in the preceding fiscal
			 year in accordance with paragraph (4).1616.Consistency with the Federal acquisition regulation and departmental policies and directivesThe Administrator shall execute the responsibilities set forth in this subtitle in a manner
			 consistent with, and not duplicative of, the Federal Acquisition
			 Regulation and the Department’s policies and directives..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking
			 the items relating to title XVI and inserting the following:TITLE XVI—Transportation securitySubtitle A—General provisionsSec. 1601. Definitions.Subtitle B—Transportation security administration acquisition improvementsSec. 1611. Multiyear technology investment plan.Sec. 1612. Acquisition justification and reports.Sec. 1613. Acquisition baseline establishment and reports.Sec. 1614. Inventory utilization.Sec. 1615. Small business contracting goals.Sec. 1616. Consistency with the Federal acquisition regulation and departmental policies and
			 directives..(c)Prior amendments not affectedNothing in this section may  be construed to affect any amendment made by title XVI of the Homeland
			 Security Act of 2002 as in effect before the date of the enactment of this
			 Act.4.Government Accountability Office reports(a)Implementation of previous recommendationsNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a  report to Congress that contains an
			 assessment of the Transportation Security Administration’s implementation
			 of recommendations regarding the acquisition of technology that were made
			 by the Government Accountability Office before the date of the enactment
			 of this Act.(b)Implementation of Subtitle B of Title XVINot later than 1 year after the date of the enactment of this Act and 3 years thereafter, the
			 Comptroller General of the United States shall submit a report to Congress
			 that contains an evaluation of the Transportation Security
			 Administration’s progress in implementing subtitle B of title XVI of the
			 Homeland Security Act of 2002 (116 Stat. 2312), including any
			 efficiencies, cost savings, or delays that have resulted from such
			 implementation.5.Report on feasibility of inventory trackingNot later than 90 days after the date of the enactment of this Act, the Administrator of the
			 Transportation Security Administration shall submit a report to Congress
			 on the feasibility of tracking transportation security-related technology
			 of the Administration through automated information and data capture
			 technologies.6.Government accountability office review of TSA’s test and evaluation processNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to Congress that includes—(1)an evaluation of the Transportation Security Administration’s testing and evaluation activities
			 related to security-related technologies;(2)information on the extent to which—(A)the execution of such testing and evaluation activities is aligned, temporally and otherwise, with
			 the Administration’s acquisition needs, planned procurements, and
			 acquisitions for technology programs and projects; and(B)security-related technologies that have been tested, evaluated, and certified for use by the
			 Administration are not procured by the Administration, including the
			 reasons for such failure to procure; and(3)recommendations—(A)to improve the efficiency and efficacy of such testing and evaluation activities; and(B)to better align such testing and evaluation with the acquisitions process.7.No additional authorization of appropriationsThis Act and the amendments made by this Act shall be carried out using amounts otherwise available
			 for such purpose.   No additional funds are authorized to be appropriated
			 to carry out this Act or such amendments.1.Short titleThis Act may be cited as the
		  Transportation Security Acquisition Reform Act.2.FindingsCongress finds the following:(1)The Transportation Security Administration has not consistently implemented Department of Homeland
			 Security policies and Government best
			 practices for acquisition and procurement.(2)The Transportation Security Administration has only recently developed a multiyear technology
			 investment plan, and has underutilized
			 innovation opportunities within the private sector, including from small
			 businesses.(3)The Transportation Security Administration has faced challenges in
			 meeting key performance requirements for several major acquisitions and
			 procurements, resulting in reduced security effectiveness and wasted
			 expenditures.3.Transportation Security Administration acquisition reform(a)In generalTitle XVI of the Homeland Security Act of 2002 (116 Stat. 2312) is amended to read as
			 follows:XVITransportation securityAGeneral provisions1601.DefinitionsIn this title:(1)AdministrationThe term Administration means the Transportation Security Administration.(2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.(3)PlanThe term Plan means the strategic 5-year technology investment plan developed by the Administrator under section
			 1611.(4)Security-related technologyThe term security-related technology means any technology that assists the Administration in the prevention of, or defense against,
			 threats to United States transportation systems, including threats to
			 people, property, and information.BTransportation security administration acquisition improvements1611.5-year technology investment plan(a)In generalThe Administrator shall—(1)not later than 180 days after the date of the enactment of the Transportation Security Acquisition Reform Act, develop and submit
			 to Congress a strategic 5-year technology investment plan, that may
			 include a classified addendum to report sensitive transportation security
			 risks, technology vulnerabilities, or other sensitive security
			 information; and(2)to the extent possible, publish the Plan in an unclassified format in the public domain.(b)ConsultationThe Administrator shall develop the Plan in consultation with—(1)the Under Secretary for Management;(2)the Under Secretary for Science and Technology;(3)the Chief Information Officer; and(4)the aviation industry stakeholder advisory committee established by the Administrator.(c)ApprovalThe Administrator may not publish the Plan under subsection (a)(2) until it has been approved by
			 the Secretary.(d)Contents of PlanThe Plan shall include—(1)an analysis of transportation security risks and the associated capability gaps that would be best
			 addressed by security-related technology, including
			 consideration of the most recent Quadrennial Homeland Security Review
			 under section 707;(2)a set of security-related technology acquisition needs that—(A)is prioritized based on risk and associated capability gaps identified under paragraph (1); and(B)includes planned technology programs and projects with defined objectives, goals, timelines, and
			 measures;(3)an analysis of current and forecast trends in domestic and international passenger travel;(4)an identification of currently deployed security-related technologies that are at or near the end
			 of their lifecycles;(5)an identification of test, evaluation, modeling, and simulation capabilities, including target
			 methodologies, rationales, and timelines necessary
			 to support the acquisition of the security-related technologies expected
			 to meet the needs under paragraph (2);(6)an identification of opportunities for public-private partnerships, small and disadvantaged company
			 participation, intragovernment collaboration, university centers of
			 excellence, and national laboratory technology transfer;(7)an identification of the Administration’s acquisition workforce needs that will be required for the
			 management of planned security-related technology acquisitions, including
			 consideration of leveraging acquisition expertise of other Federal
			 agencies;(8)an identification of the security resources, including information security resources, that will be
			 required to protect security-related technology from physical or cyber
			 theft, diversion, sabotage, or attack;(9)an identification of initiatives to streamline the Administration’s acquisition process and provide
			 greater predictability and clarity to small, medium, and large businesses,
			 including the timeline for testing and evaluation;(10)an assessment of the impact to commercial aviation passengers;(11)a strategy for consulting airport management, airline
			 representatives, and Federal security directors whenever an acquisition
			 will lead to the removal of equipment at airports, and how the strategy
			 for consulting with such officials of the relevant airports will address
			 potential negative impacts on commercial passengers or airport operations;
			 and(12)in consultation with the National Institutes of Standards and Technology, an identification of
			 security-related technology interface standards, in existence or if
			 implemented, that could promote more interoperable passenger, baggage, and
			 cargo screening systems.(e)Leveraging the private sectorTo the extent possible, and in a manner that is consistent with fair and equitable practices, the
			 Plan shall—(1)leverage emerging technology trends and research and development investment trends within the
			 public and private sectors;(2)incorporate private sector input, including from the aviation industry stakeholder advisory
			 committee established by the Administrator, through requests for
			 information,
			 industry days, and other innovative means consistent with the Federal
			 Acquisition Regulation; and(3)in consultation with the Under Secretary for Science and Technology, identify technologies in
			 existence or in development that, with or without adaptation, are expected
			 to be suitable to meeting mission needs.(f)DisclosureThe Administrator shall include with the Plan a list of nongovernment persons that contributed
			 to the writing of the Plan.(g)Update and reportBeginning 2 years after the date the Plan is submitted to Congress under subsection (a), and
			 biennially thereafter, the Administrator
			 shall submit to Congress—(1)an update of the Plan; and(2)a report on the extent to which each security-related technology acquired by the Administration
			 since the last issuance or update of the Plan is consistent with the
			 planned technology programs and projects identified under subsection
			 (d)(2) for that security-related technology.1612.Acquisition justification and reports(a)Acquisition justificationBefore the Administration implements any security-related technology acquisition, the
			 Administrator, in accordance with the Department's policies and
			 directives, shall determine whether the acquisition is justified by
			 conducting an analysis that includes—(1)an identification of the scenarios and level of risk to transportation security from those
			 scenarios that would be addressed
			 by the security-related technology acquisition;(2)an assessment of how the proposed acquisition aligns to the Plan;(3)a comparison of the total expected lifecycle cost against the total expected quantitative and
			 qualitative benefits to transportation security;(4)an analysis of alternative security solutions, including policy or procedure solutions, to
			 determine if the
			 proposed security-related technology acquisition
			 is the most effective and cost-efficient solution based on cost-benefit
			 considerations;(5)an assessment of the potential privacy and civil liberties implications of the proposed acquisition
			 that
			 includes, to the extent practicable, consultation with organizations that
			 advocate for the protection of privacy and civil liberties;(6)a
			 determination that the proposed acquisition is consistent with fair
			 information practice principles issued by the Privacy Officer of the
			 Department;(7)confirmation that there are no significant risks to human health or safety posed by the proposed
			 acquisition; and(8)an estimate of the benefits to commercial aviation passengers.(b)Reports and certification to Congress(1)In generalNot later than the end of the 30-day period preceding the award by the Administration of a contract
			 for any security-related technology acquisition exceeding $30,000,000, the
			 Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives—(A)the results of the comprehensive acquisition justification under
			 subsection (a); and(B)a certification by the Administrator that the benefits to transportation security justify the
			 contract cost.(2)Extension due to imminent terrorist threatIf there is a known or suspected imminent threat to transportation security, the Administrator—(A)may reduce the 30-day period under paragraph (1) to 5 days to rapidly respond to the threat; and(B)shall immediately notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives of the known or suspected imminent threat.1613.Acquisition baseline establishment and reports(a)Baseline requirements(1)In generalBefore the Administration implements any security-related technology acquisition, the appropriate
			 acquisition official of the Department shall establish and document a set
			 of formal baseline requirements.(2)ContentsThe baseline requirements under paragraph (1) shall—(A)include the estimated costs (including lifecycle costs), schedule, and performance milestones for
			 the planned duration of the acquisition;(B)identify the acquisition risks and a plan for mitigating these risks; and(C)assess the personnel necessary to manage the acquisition process, manage the ongoing program, and
			 support training and other operations as necessary.(3)FeasibilityIn establishing the performance milestones under paragraph (2)(A), the appropriate acquisition
			 official of the Department, to the extent possible and in consultation
			 with the Under Secretary for Science and Technology, shall ensure that
			 achieving these milestones is technologically feasible.(4)Test and evaluation planThe Administrator, in consultation with the Under Secretary for Science and Technology, shall
			 develop a test and evaluation plan that describes—(A)the activities that are expected to be required to assess acquired technologies against the
			 performance
			 milestones established under paragraph (2)(A);(B)the necessary and cost-effective combination of laboratory testing, field testing, modeling,
			 simulation, and supporting analysis to ensure that such technologies meet
			 the Administration’s mission needs;(C)an efficient planning schedule to ensure that test and evaluation activities are completed without
			 undue
			 delay; and(D)if commercial aviation passengers are expected to interact with the security-related technology,
			 methods that could be used to measure passenger acceptance of and
			 familiarization with
			 the security-related technology.(5)Verification and validationThe appropriate acquisition official of the Department—(A)subject to subparagraph (B), shall utilize independent reviewers to verify and validate the
			 performance milestones and cost estimates developed under paragraph (2)
			 for a security-related technology that pursuant to section 1611(d)(2) has
			 been identified as a high priority need in the most recent Plan; and(B)shall ensure that the use of independent reviewers does not unduly delay the schedule of
			 any acquisition.(6)Streamlining access for interested vendorsThe Administrator shall establish a streamlined process for an interested vendor of a
			 security-related technology to request and receive appropriate access to
			 the baseline requirements and test and evaluation plans that are necessary
			 for the vendor to participate in the acquisitions process for that
			 technology.(b)Review of baseline requirements and deviation; report to congress(1)Review(A)In generalThe appropriate acquisition official of the Department shall review and assess each implemented
			 acquisition to determine if the acquisition is meeting the baseline
			 requirements established under subsection (a).(B)Test and evaluation assessmentThe review shall include an assessment of whether—(i)the planned testing and evaluation activities have been completed; and(ii)the results of that testing and evaluation demonstrate that the performance milestones are
			 technologically feasible.(2)ReportNot later than 30 days after making a finding described in clause (i), (ii), or (iii) of
			 subparagraph (A), the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that includes—(A)the results of any assessment that finds that—(i)the actual or planned costs exceed the baseline costs by more than 10 percent;(ii)the actual or planned schedule for delivery has been delayed by more than 180 days; or(iii)there is a failure to meet any performance milestone that directly impacts security effectiveness;(B)the cause for that excessive costs, delay, or failure; and(C)a plan for corrective action.1614.Inventory utilization(a)In generalBefore the procurement of additional quantities of equipment to fulfill a mission need, the
			 Administrator, to the extent practicable, shall utilize any existing units
			 in the Administration’s inventory to meet that need.(b)Tracking of inventory(1)In generalThe Administrator shall establish a process for tracking—(A)the location of security-related equipment in the inventory under subsection (a);(B)the utilization status of security-related technology in the inventory under subsection (a); and(C)the quantity of security-related equipment in the inventory under subsection (a).(2)Internal controlsThe Administrator shall implement internal controls to ensure up-to-date accurate data on
			 security-related
			 technology owned, deployed, and in use.(c)Logistics management(1)In generalThe Administrator shall establish logistics principles for managing inventory in an effective and
			 efficient manner.(2)Limitation on just-in-time logisticsThe Administrator may not use just-in-time logistics if doing so—(A)would inhibit necessary planning for large-scale delivery of equipment to airports or other
			 facilities;
			 or(B)would unduly diminish surge capacity for response to a terrorist threat.1615.Small business contracting goalsNot later than 90 days after the date of enactment of the Transportation Security Acquisition Reform Act, and annually thereafter, the
			 Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives that includes—(1)the Administration’s performance record with respect to meeting its published small-business
			 contracting goals during the preceding fiscal year;(2)if the goals described in paragraph (1) were not met or the Administration's performance was
			 below the published small-business contracting goals of the Department—(A)a list of challenges, including deviations from the Administration’s subcontracting
			 plans, and factors that contributed to the level of performance during the
			 preceding
			 fiscal year;(B)an action plan, with benchmarks, for addressing each of the challenges identified in subparagraph
			 (A), which—(i)was prepared after consultation with the Secretary of Defense and the heads of Federal departments
			 and agencies that achieved their published goals for prime contracting
			 with small and minority owned businesses, including small and
			 disadvantaged businesses, in prior fiscal years; and(ii)identifies policies and procedures that could be incorporated by the Administration in furtherance
			 of achieving the Administration’s published goal for such contracting; and(3)a status report on the implementation of the action plan that was developed in the preceding fiscal
			 year in accordance with paragraph (2)(B), if such a plan was required.1616.Consistency with the Federal acquisition regulation and departmental policies and directivesThe Administrator shall execute the responsibilities set forth in this subtitle in a manner
			 consistent with, and not duplicative of, the Federal Acquisition
			 Regulation and the Department's policies and directives..(b)Conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135) is
			 amended by striking
			 the items relating to title XVI and inserting the following:TITLE XVI—Transportation securitySubtitle A—General provisionsSec. 1601. Definitions.Subtitle B—Transportation security administration acquisition improvementsSec. 1611. 5-year technology investment plan.Sec. 1612. Acquisition justification and reports.Sec. 1613. Acquisition baseline establishment and reports.Sec. 1614. Inventory utilization.Sec. 1615. Small business contracting goals.Sec. 1616. Consistency with the Federal acquisition regulation and departmental policies and
			 directives..(c)Prior amendments not affectedNothing in this section may  be construed to affect any amendment made by title XVI of the Homeland
			 Security Act of 2002 as in effect before the date of enactment of this
			 Act.4.Government Accountability Office reports(a)Implementation of previous recommendationsNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a  report to Congress that contains an
			 assessment of the Transportation Security Administration’s implementation
			 of recommendations regarding the acquisition of security-related
			 technology that were made
			 by the Government Accountability Office before the date of the enactment
			 of this Act.(b)Implementation of subtitle B of Title XVINot later than 1 year after the date of the enactment of this Act and 3 years thereafter, the
			 Comptroller General of the United States shall submit a report to Congress
			 that contains an evaluation of the Transportation Security
			 Administration’s progress in implementing subtitle B of title XVI of the
			 Homeland Security Act of 2002 (116 Stat. 2312), including any
			 efficiencies, cost savings, or delays that have resulted from such
			 implementation.5.Report on feasibility of inventory trackingNot later than 90 days after the date of the enactment of this Act, the Administrator of the
			 Transportation Security Administration shall submit a report to Congress
			 on the feasibility of tracking security-related technology, including
			 software solutions,
			 of the Administration through automated information and data capture
			 technologies.6.Government accountability office review of TSA’s test and evaluation processNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to Congress that includes—(1)an evaluation of the Transportation Security Administration’s testing and evaluation activities
			 related to security-related technology;(2)information on the extent to which—(A)the execution of such testing and evaluation activities is aligned, temporally and otherwise, with
			 the Administration’s annual budget request, acquisition needs, planned
			 procurements, and
			 acquisitions for technology programs and projects; and(B)security-related technology that has been tested, evaluated, and certified for use by the
			 Administration but was not procured by the Administration, including the
			 reasons the procurement did not occur; and(3)recommendations—(A)to improve the efficiency and efficacy of such testing and evaluation activities; and(B)to better align such testing and evaluation with the acquisitions process.7.No additional authorization of appropriationsThis Act and the amendments made by this Act shall be carried out using amounts otherwise available
			 for such purpose.   No additional funds are authorized to be appropriated
			 to carry out this Act or such amendments.November 17, 2014Reported with an amendment